IN RE: Robinson, Cedric; — Plaintiffs); Applying for Supervisory and/or Remedial Writs; Parish of Orleans Criminal District Court Div. “H” Number 275-483.
Relator represents that the district court has faded to act timely on a motion to vacate his guilty plea and conviction he filed on or about June 22, 1998. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator’s representation is incorrect, the district court is ordered to *1074accept, file, and act upon the pleading which is herewith transferred to the district court. The district court is ordered to provide this Court with a copy of its judgment.
MARCUS, J. not on panel.